


Exhibit 10.32.4

 

THE MACERICH COMPANY
2010-2 LTIP UNIT

AWARD AGREEMENT

 

2010-2 LTIP UNIT AWARD AGREEMENT made as of date set forth on Schedule A hereto
between The Macerich Company, a Maryland corporation (the “Company”), its
subsidiary The Macerich Partnership, L.P., a Delaware limited partnership and
the entity through which the Company conducts substantially all of its
operations (the “Partnership”), and the party listed on Schedule A (the
“Grantee”).

 

RECITALS

 

A.                                                                                  
The Grantee is a key employee of the Company or one of its Subsidiaries or
affiliates and provides services to the Partnership.

 

B.                                                                                    
Pursuant to its Long-Term Incentive Plan (“LTIP”) the Company can award units of
limited partnership interest of the Partnership designated as “LTIP Units” in
the Partnership Agreement (as defined herein) under The Macerich Company 2003
Equity Incentive Plan, as amended (the “2003 Plan”), to provide certain key
employees of the Company or its Subsidiaries and affiliates, including the
Grantee, in connection with their employment with the long-term incentive
compensation described in this Award Agreement (this “Agreement” or “Award
Agreement”), and thereby provide additional incentive for them to promote the
progress and success of the business of the Company and its Subsidiaries and
affiliates, including the Partnership, while increasing the total return to the
Company’s stockholders.  2010-2 LTIP Units (as defined herein) have been awarded
by the Compensation Committee (the “Committee”) of the Board of Directors of the
Company (the “Board”) pursuant to authority delegated to it by the Board as set
forth in the Committee’s charter, including authority to make grants of equity
interests in the Partnership which may, under certain circumstances, become
exchangeable for shares of the Company’s Common Stock reserved for issuance
under the 2003 Plan, or any successor equity plan (as any such plan may be
amended, modified or supplemented from time to time, collectively the “Stock
Plan”)).  This Agreement evidences an award to the Grantee under the LTIP (this
“Award”), which is subject to the terms and conditions set forth herein.

 

C.                                                                                    
The Grantee was selected by the Committee to receive this Award as one of a
select group of highly compensated or management employees who, through the
effective execution of their assigned duties and responsibilities, are in a
position to have a direct and measurable impact on the Company’s long-term
financial results.  Effective as of the grant date specified in Schedule A
hereto, the Committee awarded to the Grantee the number of 2010-2 LTIP Units (as
defined herein) set forth in Schedule A and such number was determined in
accordance with the vesting schedule of the Award 2010 LTIP Units.

 

NOW, THEREFORE, the Company, the Partnership and the Grantee agree as follows:

 

1.                                                                                      
Administration.  The LTIP and all awards thereunder, including this Award, shall
be administered by the Committee, which in the administration of the LTIP shall

 

--------------------------------------------------------------------------------


 

have all the powers and authority it has in the administration of the Stock
Plan, as set forth in the Stock Plan.  The Committee may from time to time adopt
any rules or procedures it deems necessary or desirable for the proper and
efficient administration of the LTIP, consistent with the terms hereof and of
the Stock Plan.  The Committee’s determinations and interpretations with respect
to the LTIP and this Agreement shall be final and binding on all parties.

 

2.                                                                                      
Definitions.  Capitalized terms used herein without definitions shall have the
meanings given to those terms in the Stock Plan.  In addition, as used herein:

 

“Award 2010 LTIP Units” means the LTIP Units granted by the Committee to the
Grantee on March 5, 2010.

 

“Award 2010-2 LTIP Units” has the meaning set forth in Section 3.

 

“Change of Control” means any of the following:

 

(a)                                  The acquisition by any Person of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 33% or more of either (A) the then-outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this definition, the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any affiliate of the Company or successor or
(iv) any acquisition by any entity pursuant to a transaction that complies with
(c)(i), (c)(ii) and (c)(iii) below;

 

(b)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board (including for
these purposes, the new members whose election or nomination was so approved,
without counting the member and his predecessor twice) shall be considered as
though such individual were a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

 

(c )                               Consummation of a reorganization, merger,
statutory share exchange or consolidation or similar corporate transaction
involving the Company or any of its subsidiaries, a sale or other disposition of
all or substantially all of the assets of the Company, or the acquisition of
assets or stock of another entity by the Company or any of its subsidiaries
(each, a “Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities that
were

 

2

--------------------------------------------------------------------------------


 

the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets directly or through one or more subsidiaries (“Parent”)) in substantially
the same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (ii) no Person (excluding any entity
resulting from such Business Combination or a Parent or any employee benefit
plan (or related trust) of the Company or such entity resulting from such
Business Combination or Parent) beneficially owns, directly or indirectly, 20%
or more of, respectively, the then-outstanding shares of common stock of the
entity resulting from such Business Combination or the combined voting power of
the then-outstanding voting securities of such entity, except to the extent that
the ownership in excess of 20% existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors or trustees
of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

 

(d)                                 Approval by the stockholders of the Company
of a complete liquidation or dissolution of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means shares of the Company’s common stock, par value $0.01 per
share, either currently existing or authorized hereafter.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Fair Market Value” of a Share as of a particular date means the fair market
value of a Share as determined by the Committee using any reasonable method and
in good faith (such determination will be made in a manner that satisfies
Section 409A of the Code and in good-faith as required by Section 422(c)(1) of
the Code); provided that (a) if Shares are then listed on a national stock
exchange, the closing sales price per share on the principal national stock
exchange on which Shares are listed on such date (or, if such date is not a
trading date on which there was a sale of such shares on such exchange, the last
preceding date on which there was a sale of Shares on such exchange), (b) if
Shares are not then listed on a national stock exchange but are then traded on
an over-the-counter market, the average of the closing bid and asked prices for
Shares in the principal over-the-counter market on which Shares are traded on
such date (or, if such date is not a trading date on which there was a sale of
Shares on such market, for the last preceding date on which there was a sale of
Shares in such market), or (c) if Shares are not then listed on a national stock
exchange or traded on an over-the-counter market, such value as the Committee in
its discretion may in good faith determine; provided that, where Shares are

 

3

--------------------------------------------------------------------------------


 

so listed or traded, the Committee may make such discretionary determinations
where Shares have not been traded for 10 trading days.

 

“2010-2 LTIP Units” means units of limited partnership interest of the
Partnership designated as “LTIP Units” in the Partnership Agreement awarded
pursuant to this Agreement under the LTIP having the rights, voting powers,
restrictions, limitations as to distributions, qualifications and terms and
conditions of redemption set forth in the Partnership Agreement.

 

“Partnership Agreement” means the Amended and Restated Limited Partnership
Agreement of the Partnership, dated as of March 16, 1994, among the Company, as
general partner, and the limited partners who are parties thereto, as amended
from time to time.

 

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, association, trust, unincorporated organization, other
entity or “group” (as defined in the Exchange Act).

 

“Service Agreement” means, as of a particular date, any employment, consulting
or similar service agreement, including, without limitation, management
continuity agreement, then in effect between the Grantee, on the one hand, and
the Company or one of its affiliates, on the other hand, as amended or
supplemented through such date.

 

“Share Price” means, as of a particular date, the Fair Market Value of one Share
for the most recent trading day immediately preceding such date.

 

“Share” means a share of Common Stock, subject to adjustments pursuant to
Section 6.2 of the 2003 Plan.

 

“Units” means Partnership Units (as defined in the Partnership Agreement) that
are outstanding or are issuable upon the conversion, exercise, exchange or
redemption of any securities of any kind convertible, exercisable, exchangeable
or redeemable for Partnership Units.

 

3.                                                                                      
Award of 2010-2 LTIP Units.

 

On the terms and conditions set forth in this Agreement, as well as the terms
and conditions of the Stock Plan, the Grantee is hereby granted this Award
consisting of the number of 2010-2 LTIP Units set forth on Schedule A hereto,
which is incorporated herein by reference (the “Award 2010-2 LTIP Units”). 
2010-2 LTIP Units shall constitute and be treated as the property of the Grantee
as of the grant date, subject to the terms of this Agreement and the Partnership
Agreement.

 

4.                                                                                      
Grantee’s Service Agreement Relationship.

 

(a)                                  If the Grantee is a party to a Service
Agreement, the provisions of Section 4(b) below shall govern Grantee’s Award
2010-2 LTIP Units exclusively in the event of a Change of Control, unless the
Service Agreement contains provisions that expressly refer to this Section 4 and
provides that those provisions of the Service Agreement shall instead govern
with regard to the Grantee’s Award 2010-2 LTIP Units.

 

4

--------------------------------------------------------------------------------


 

(b)                                 To the extent that the Grantee’s Service
Agreement entitles the Grantee to receive any severance payments, or any other
similar term used in the Grantee’s Service Agreement, from the Company in case
of a termination of the Grantee’s employment following a Change of Control or a
similar event (“Change of Control Benefits”), then for purposes of calculating
the Grantee’s entitlement to such Change of Control Benefits, the Award 2010-2
LTIP Units shall be included as part of the Grantee’s bonus amount, or any other
similar term used in the Grantee’s Service Agreement, for the year ended
December 31, 2011.  The value of the 2010-2 LTIP Units for purposes of
determining such bonus amount shall be calculated by multiplying the Share Price
as of January 31, 2011 by the number of Award 2010-2 LTIP Units.

 

5.                                                                                      
Payments by Award Recipients.  No amount shall be payable to the Company or the
Partnership by the Grantee at any time in respect of this Award.

 

6.                                                                                      
Distributions.   Distributions on 2010-2 LTIP Units will be paid in accordance
with the Partnership Agreement as modified hereby as follows:

 

The LTIP Unit Distribution Participation Date (as defined in the Partnership
Agreement) with respect to the Award 2010-2 LTIP Units shall be January 31,
2011.  The 2010-2 LTIP Units shall be entitled to receive the full distribution
payable on Units outstanding as of the record date next following the applicable
date set forth in the preceding sentence, whether or not they will have been
outstanding for the whole period.

 

7.                                                                                      
Restrictions on Transfer.  None of the 2010-2 LTIP Units shall be sold,
assigned, transferred, pledged or otherwise disposed of or encumbered (whether
voluntarily or involuntarily or by judgment, levy, attachment, garnishment or
other legal or equitable proceeding) (each such action a “Transfer”), or
redeemed in accordance with the Partnership Agreement (a) until after
January 31, 2013 other than in connection with a Change of Control, and
(b) unless such Transfer is in compliance with all applicable securities laws
(including, without limitation, the Securities Act of 1933, as amended (the
“Securities Act”)), and such Transfer is in accordance with the applicable terms
and conditions of the Partnership Agreement.  In connection with any Transfer of
2010-2 LTIP Units, the Partnership may require the Grantee to provide an opinion
of counsel, satisfactory to the Partnership, that such Transfer is in compliance
with all federal and state securities laws (including, without limitation, the
Securities Act).  Any attempted Transfer of 2010-2 LTIP Units not in accordance
with the terms and conditions of this Section 7 shall be null and void, and the
Partnership shall not reflect on its records any change in record ownership of
any 2010-2 LTIP Units as a result of any such Transfer, shall otherwise refuse
to recognize any such Transfer and shall not in any way give effect to any such
Transfer of any 2010-2 LTIP Units.  For avoidance of doubt, any conversion of
2010-2 LTIP Units into Units is permitted under the first sentence of this
Section 7 and such Units shall remain subject to the restrictions therein.

 

8.                                                                                      
Changes in Capital Structure.  Without duplication with the provisions of
Section 6.2 of the Stock Plan, if (a) the Company shall at any time be involved
in a merger, consolidation, dissolution, liquidation, reorganization, exchange
of shares, sale of all or substantially all of the assets or stock of the
Company or other fundamental transaction similar

 

5

--------------------------------------------------------------------------------


 

thereto, (b) any stock dividend, stock split, reverse stock split, stock
combination, reclassification, recapitalization, significant repurchases of
stock, or other similar change in the capital structure of the Company shall
occur, (c) any extraordinary dividend or other distribution to holders of shares
of Common Stock or Units other than regular cash dividends shall be made, or
(d) any other event shall occur that in each case in the good faith judgment of
the Committee necessitates action by way of appropriate equitable adjustment in
the terms of this Award, the LTIP or the 2010-2 LTIP Units, then the Committee
shall take such action as it deems necessary to maintain the Grantee’s rights
hereunder so that they are substantially proportionate to the rights existing
under this Award, the LTIP and the terms of the 2010-2 LTIP Units prior to such
event, including, without limitation: (i) adjustments in the Award 2010-2 LTIP
Units or other pertinent terms of this Award; and (ii) substitution of other
awards under the Stock Plan or otherwise.  The Grantee shall have the right to
vote the 2010-2 LTIP Units if and when voting is allowed under the Partnership
Agreement.

 

9.                                                                                      
Miscellaneous.

 

(a)                                  Amendments; Modifications.  This Agreement
may be amended or modified only with the consent of the Company and the
Partnership acting through the Committee; provided that any such amendment or
modification materially and adversely affecting the rights of the Grantee
hereunder must be consented to by the Grantee to be effective as against him;
and provided, further, that the Grantee acknowledges that the Stock Plan may be
amended or discontinued in accordance with Section 6.6 thereof and that this
Agreement may be amended or canceled by the Committee, on behalf of the Company
and the Partnership, for the purpose of satisfying changes in law or for any
other lawful purpose, so long as no such action shall impair the Grantee’s
rights under this Agreement without the Grantee’s written consent. 
Notwithstanding the foregoing, this Agreement may be amended in writing signed
only by the Company to correct any errors or ambiguities in this Agreement
and/or to make such changes that do not materially adversely affect the
Grantee’s rights hereunder.  No promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, with respect to the subject matter hereof, have
been made by the parties which are not set forth expressly in this Agreement. 
This grant shall in no way affect the Grantee’s participation or benefits under
any other plan or benefit program maintained or provided by the Company.

 

(b)                                 Incorporation of Stock Plan; Committee
Determinations.  The provisions of the Stock Plan are hereby incorporated by
reference as if set forth herein.  In the event of a conflict between this
Agreement and the Stock Plan, this Agreement shall be controlling and
determinative.  The Committee will make the determinations and certifications
required by this Award as promptly as reasonably practicable following the
occurrence of the event or events necessitating such determinations or
certifications.

 

(c)                                  Status as a Partner.  As of the grant date
set forth on Schedule A, the Grantee shall be admitted as a partner of the
Partnership with beneficial ownership of the number of Award 2010-2 LTIP Units
issued to the Grantee as of such date pursuant to Section 3 hereof by:
(A) signing and delivering to the Partnership a copy of this Agreement; and
(B) signing, as a Limited Partner, and delivering to the Partnership a

 

6

--------------------------------------------------------------------------------


 

counterpart signature page to the Partnership Agreement (attached hereto as
Exhibit A).  The Partnership Agreement shall be amended to reflect the issuance
to the Grantee of Award 2010-2 LTIP Units pursuant to Section 3 hereof, if any,
whereupon the Grantee shall have all the rights of a Limited Partner of the
Partnership with respect to the total number of 2010-2 LTIP Units then held by
the Grantee, as set forth in the Partnership Agreement, subject, however, to the
restrictions and conditions specified herein and in the Partnership Agreement.

 

(d)                                 Status of 2010-2 LTIP Units under the Stock
Plan.  Insofar as the LTIP has been established as an incentive program of the
Company and the Partnership, the 2010-2 LTIP Units are both issued as equity
securities of the Partnership and granted as awards under the Stock Plan.  The
Company will have the right at its option, as set forth in the Partnership
Agreement, to issue shares of Common Stock in exchange for Units into which
2010-2 LTIP Units may have been converted pursuant to the Partnership Agreement,
subject to certain limitations set forth in the Partnership Agreement, and such
shares of Common Stock, if issued, will be issued under the Stock Plan.  The
Grantee must be eligible to receive the 2010-2 LTIP Units in compliance with
applicable federal and state securities laws and to that effect is required to
complete, execute and deliver certain covenants, representations and warranties
(attached as Exhibit B).  The Grantee acknowledges that the Grantee will have no
right to approve or disapprove such determination by the Committee.

 

(e)                                  Legend.  The records of the Partnership
evidencing the 2010-2 LTIP Units shall bear an appropriate legend, as determined
by the Partnership in its sole discretion, to the effect that such 2010-2 LTIP
Units are subject to restrictions as set forth herein, in the Stock Plan and in
the Partnership Agreement.

 

(f)                                    Compliance With Securities Laws.  The
Partnership and the Grantee will make reasonable efforts to comply with all
applicable securities laws.

 

(g)                                 Investment Representations; Registration. 
The Grantee hereby makes the covenants, representations and warranties and set
forth on Exhibit B attached hereto.  All of such covenants, warranties and
representations shall survive the execution and delivery of this Agreement by
the Grantee.  The Partnership will have no obligation to register under the
Securities Act any 2010-2 LTIP Units or any other securities issued pursuant to
this Agreement or upon conversion or exchange of 2010-2 LTIP Units.  The Grantee
agrees that any resale of the shares of Common Stock received upon the exchange
of Units into which 2010-2 LTIP Units may be converted shall not occur during
the “blackout periods” forbidding sales of Company securities, as set forth in
the then applicable Company employee manual or insider trading policy.  In
addition, any resale shall be made in compliance with the registration
requirements of the Securities Act or an applicable exemption therefrom,
including, without limitation, the exemption provided by Rule 144 promulgated
thereunder (or any successor rule).

 

(h)                                 (Intentionally Omitted)

 

7

--------------------------------------------------------------------------------


 

(i)                                     Severability.  If, for any reason, any
provision of this Agreement is held invalid, such invalidity shall not affect
any other provision of this Agreement not so held invalid, and each such other
provision shall to the full extent consistent with law continue in full force
and effect.  If any provision of this Agreement shall be held invalid in part,
such invalidity shall in no way affect the rest of such provision not held so
invalid, and the rest of such provision, together with all other provisions of
this Agreement, shall to the full extent consistent with law continue in full
force and effect.

 

(j)                                     Governing Law.  This Agreement is made
under, and will be construed in accordance with, the laws of State of Delaware,
without giving effect to the principles of conflict of laws of such state.

 

(k)                                  No Obligation to Continue Position as an
Employee, Consultant or Advisor.  Neither the Company nor any affiliate is
obligated by or as a result of this Agreement to continue to have the Grantee as
an employee, consultant or advisor and this Agreement shall not interfere in any
way with the right of the Company or any affiliate to terminate the Grantee’s
service relationship at any time.

 

(l)                                     Notices.  Any notice to be given to the
Company shall be addressed to the Secretary of the Company at its principal
place of business and any notice to be given the Grantee shall be addressed to
the Grantee at the Grantee’s address as it appears on the employment records of
the Company, or at such other address as the Company or the Grantee may
hereafter designate in writing to the other.

 

(m)                               Withholding and Taxes.  No later than the date
as of which an amount first becomes includible in the gross income of the
Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to this Award, the Grantee will pay
to the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount.  The obligations of the Company under this
Agreement will be conditional on such payment or arrangements, and the Company
and its affiliates shall, to the extent permitted by law, have the right to
deduct any such taxes from any payment otherwise due to the Grantee.

 

(n)                                 Headings.  The headings of paragraphs hereof
are included solely for convenience of reference and shall not control the
meaning or interpretation of any of the provisions of this Agreement.

 

(o)                                 Counterparts.  This Agreement may be
executed in multiple counterparts with the same effect as if each of the signing
parties had signed the same document.  All counterparts shall be construed
together and constitute the same instrument.

 

(p)                                 Successors and Assigns.  This Agreement
shall be binding upon and inure to the benefit of the parties hereto and any
successors to the Company and the Partnership, on the one hand, and any
successors to the Grantee, on the other hand, by

 

8

--------------------------------------------------------------------------------


 

will or the laws of descent and distribution, but this Agreement shall not
otherwise be assignable or otherwise subject to hypothecation by the Grantee.

 

(q)                                 409A.  This Agreement shall be construed,
administered and interpreted in accordance with a good faith interpretation of
Section 409A of the Code.  Any provision of this Agreement that is inconsistent
with Section 409A of the Code, or that may result in penalties under
Section 409A of the Code, shall be amended, in consultation with the Grantee and
with the reasonable cooperation of the Grantee and the Company, in the least
restrictive manner necessary to (i) exclude the 2010-2 LTIP Units from the
definition of “deferred compensation” within the meaning of such Section 409A or
(ii) comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations or other regulatory
guidance issued under such statutory provisions, in each case without diminution
in the value of the benefits granted hereby to the Grantee.

 

(r)                                    Complete Agreement.  This Agreement
(together with those agreements and documents expressly referred to herein, for
the purposes referred to herein) embody the complete and entire agreement and
understanding between the parties with respect to the subject matter hereof, and
supersede any and all prior promises, assurances, commitments, agreements,
undertakings or representations, whether oral, written, electronic or otherwise,
and whether express or implied, which may relate to the subject matter hereof in
any way.

 

[signature page follows]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Award Agreement to be
executed as of the 1st day of February, 2011.

 

 

THE MACERICH COMPANY

 

 

 

 

By:

 

 

 

Richard A. Bayer

 

 

Senior Executive Vice President, Chief

 

 

Legal Officer and Secretary

 

 

 

 

 

 

 

THE MACERICH PARTNERSHIP, L.P.

 

 

 

 

By:

The Macerich Company,

 

 

its general partner

 

 

 

 

By:

 

 

 

Richard A. Bayer

 

 

Senior Executive Vice President, Chief

 

 

Legal Officer and Secretary

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF LIMITED PARTNER SIGNATURE PAGE

 

The Grantee, desiring to become one of the within named Limited Partners of The
Macerich Company, L.P., hereby accepts all of the terms and conditions of
(including, without limitation, the provisions related to powers of attorney),
and becomes a party to, the Agreement of Limited Partnership, dated as of
March 16, 1994, of The Macerich Partnership, L.P., as amended (the “Partnership
Agreement”).  The Grantee agrees that this signature page may be attached to any
counterpart of the Partnership Agreement and further agrees as follows (where
the term “Limited Partner” refers to the Grantee:

 

1.             The Limited Partner hereby confirms that it has reviewed the
terms of the Partnership Agreement and affirms and agrees that it is bound by
each of the terms and conditions of the Partnership Agreement, including,
without limitation, the provisions thereof relating to limitations and
restrictions on the transfer of Partnership Units.  Without limitation of the
foregoing, the Limited Partner is deemed to have made all of the
acknowledgements, waivers and agreements set forth in Section 10.6 and 13.11 of
the Partnership Agreement.

 

2.             The Limited Partner hereby confirms that it is acquiring the
Partnership Units for its own account as principal, for investment and not with
a view to resale or distribution, and that the Partnership Units may not be
transferred or otherwise disposed of by the Limited Partner otherwise than in a
transaction pursuant to a registration statement filed by the Partnership (which
it has no obligation to file) or that is exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and all applicable state and foreign securities laws, and the General Partner
may refuse to transfer any Partnership Units as to which evidence of such
registration or exemption from registration satisfactory to the General Partner
is not provided to it, which evidence may include the requirement of a legal
opinion regarding the exemption from such registration.  If the General Partner
delivers to the Limited Partner shares of common stock of the General Partner
(“Common Shares”) upon redemption of any Partnership Units, the Common Shares
will be acquired for the Limited Partner’s own account as principal, for
investment and not with a view to resale or distribution, and the Common Shares
may not be transferred or otherwise disposed of by the Limited Partner otherwise
than in a transaction pursuant to a registration statement filed by the General
Partner with respect to such Common Shares (which it has no obligation under the
Partnership Agreement to file) or that is exempt from the registration
requirements of the Securities Act and all applicable state and foreign
securities laws, and the General Partner may refuse to transfer any Common
Shares as to which evidence of such registration or exemption from such
registration satisfactory to the General Partner is not provided to it, which
evidence may include the requirement of a legal opinion regarding the exemption
from such registration.

 

3.             The Limited Partner hereby affirms that it has appointed the
General Partner, any liquidator and authorized officers and attorneys-in-fact of
each, and each of those acting singly, in each case with full power of
substitution, as its true and lawful agent and attorney-in-fact, with full power
and authority in its name, place and stead, in accordance with Section 6.10 of
the Partnership Agreement, which section is hereby incorporated by reference.
 The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall

 

--------------------------------------------------------------------------------


 

survive and not be affected by the death, incompetency, dissolution, disability,
incapacity, bankruptcy or termination of the Limited Partner and shall extend to
the Limited Partner’s heirs, executors, administrators, legal representatives,
successors and assigns.

 

4.             The Limited Partner hereby irrevocably consents in advance to any
amendment to the Partnership Agreement, as may be recommended by the General
Partner, intended to avoid the Partnership being treated as a publicly-traded
partnership within the meaning of Section 7704 of the Internal Revenue Code,
including, without limitation, (x) any amendment to the provisions of
Section 9.1 or the Redemption Rights Exhibit of the Partnership Agreement
intended to increase the waiting period between the delivery of a notice of
redemption and the redemption date to up to sixty (60) days or (y) any other
amendment to the Partnership Agreement intended to make the redemption and
transfer provisions, with respect to certain redemptions and transfers, more
similar to the provisions described in Treasury Regulations Section 1.7704-1(f).

 

5.             The Limited Partner hereby appoints the General Partner, any
Liquidator and authorized officers and attorneys-in-fact of each, and each of
those acting singly, in each case with full power of substitution, as its true
and lawful agent and attorney-in-fact, with full power and authority in its
name, place and stead, to execute and deliver any amendment referred to in the
foregoing paragraph 4(a) on the Limited Partner’s behalf.  The foregoing power
of attorney is hereby declared to be irrevocable and a power coupled with an
interest, and it shall survive and not be affected by the death, incompetency,
dissolution, disability, incapacity, bankruptcy or termination of the Limited
Partner and shall extend to the Limited Partner’s heirs, executors,
administrators, legal representatives, successors and assigns.

 

6.             The Limited Partner agrees that it will not transfer any interest
in the Partnership Units (x) through a national, non-U.S., regional, local or
other securities exchange or (iii) an over-the-counter market (including an
interdealer quotation system that regularly disseminates firm buy or sell
quotations by identified brokers or dealers by electronic means or otherwise) or
(y) to or through (a) a person, such as a broker or dealer, that makes a market
in, or regularly quotes prices for, interests in the Partnership or (b) a person
that regularly makes available to the public (including customers or
subscribers) bid or offer quotes with respect to any interests in the
Partnership and stands ready to effect transactions at the quoted prices for
itself or on behalf of others.

 

7.             The Limited Partner acknowledges that the General Partner shall
be a third party beneficiary of the representations, covenants and agreements
set forth in Sections 4 and 5 hereof.  The Limited Partner agrees that it will
transfer, whether by assignment or otherwise, Partnership Units only to the
General Partner or to transferees that provide the Partnership and the General
Partner with the representations and covenants set forth in Sections 4 and 5
hereof.

 

--------------------------------------------------------------------------------


 

 

8.             This Acceptance shall be construed and enforced in accordance
with and governed by the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

 

Signature Line for Limited Partner:

 

 

 

 

 

Name:

 

 

Date: February 1, 2011

 

 

 

Address of Limited Partner:

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

GRANTEE’S COVENANTS, REPRESENTATIONS AND WARRANTIES

 

The Grantee hereby represents, warrants and covenants as follows:

 

(a)           The Grantee has received and had an opportunity to review the
following documents (the “Background Documents”):

 

(i)            The Company’s latest Annual Report to Stockholders;

 

(ii)           The Company’s Proxy Statement for its most recent Annual Meeting
of Stockholders;

 

(iii)          The Company’s Report on Form 10-K for the fiscal year most
recently ended;

 

(iv)          The Company’s Form 10-Q, if any, for the most recently ended
quarter filed by the Company with the Securities and Exchange Commission since
the filing of the Form 10-K described in clause (iii) above;

 

(v)           Each of the Company’s Current Report(s) on Form 8-K, if any, filed
since the end of the fiscal year most recently ended for which a Form 10-K has
been filed by the Company;

 

(vi)          The Partnership Agreement;

 

(vii)         The Stock Plan; and

 

(viii)        The Company’s Articles of Amendment and Restatement, as amended.

 

The Grantee also acknowledges that any delivery of the Background Documents and
other information relating to the Company and the Partnership prior to the
determination by the Partnership of the suitability of the Grantee as a holder
of 2010-2 LTIP Units shall not constitute an offer of 2010-2 LTIP Units until
such determination of suitability shall be made.

 

(b)           The Grantee hereby represents and warrants that

 

(i)            The Grantee either (A) is an “accredited investor” as defined in
Rule 501(a) under the Securities Act, or (B) by reason of the business and
financial experience of the Grantee, together with the business and financial
experience of those persons, if any, retained by the Grantee to represent or
advise him with respect to the grant to him of 2010-2 LTIP Units, the potential
conversion of 2010-2 LTIP Units into units of limited partnership of the
Partnership (“Common Units”) and the potential redemption of such Common Units
for shares the Company’s common stock (“REIT Shares”), has such knowledge,
sophistication and experience in financial and business matters and in making
investment decisions of this type that the Grantee (I) is capable of evaluating
the merits and risks of an investment in the Partnership and potential

 

--------------------------------------------------------------------------------


 

investment in the Company and of making an informed investment decision, (II) is
capable of protecting his own interest or has engaged representatives or
advisors to assist him in protecting his interests, and (III) is capable of
bearing the economic risk of such investment.

 

(ii)           The Grantee understands that (A) the Grantee is responsible for
consulting his own tax advisors with respect to the application of the U.S.
federal income tax laws, and the tax laws of any state, local or other taxing
jurisdiction to which the Grantee is or by reason of the award of 2010-2 LTIP
Units may become subject, to his particular situation; (B) the Grantee has not
received or relied upon business or tax advice from the Company, the Partnership
or any of their respective employees, agents, consultants or advisors, in their
capacity as such; (C) the Grantee provides services to the Partnership on a
regular basis and in such capacity has access to such information, and has such
experience of and involvement in the business and operations of the Partnership,
as the Grantee believes to be necessary and appropriate to make an informed
decision to accept the award of 2010-2 LTIP Units; and (D) an investment in the
Partnership and/or the Company involves substantial risks.  The Grantee has been
given the opportunity to make a thorough investigation of matters relevant to
the 2010-2 LTIP Units and has been furnished with, and has reviewed and
understands, materials relating to the Partnership and the Company and their
respective activities (including, but not limited to, the Background
Documents).  The Grantee has been afforded the opportunity to obtain any
additional information (including any exhibits to the Background Documents)
deemed necessary by the Grantee to verify the accuracy of information conveyed
to the Grantee.  The Grantee confirms that all documents, records, and books
pertaining to his receipt of 2010-2 LTIP Units which were requested by the
Grantee have been made available or delivered to the Grantee.  The Grantee has
had an opportunity to ask questions of and receive answers from the Partnership
and the Company, or from a person or persons acting on their behalf, concerning
the terms and conditions of the 2010-2 LTIP Units.  The Grantee has relied upon,
and is making its decision solely upon, the Background Documents and other
written information provided to the Grantee by the Partnership or the Company.

 

(iii)          The 2010-2 LTIP Units to be issued, the Common Units issuable
upon conversion of the 2010-2 LTIP Units and any REIT Shares issued in
connection with the redemption of any such Common Units will be acquired for the
account of the Grantee for investment only and not with a current view to, or
with any intention of, a distribution or resale thereof, in whole or in part, or
the grant of any participation therein, without prejudice, however, to the
Grantee’s right (subject to the terms of the 2010-2 LTIP Units, the Stock Plan,
the agreement of limited partnership of the Partnership, the articles of
organization of the Company, as amended, and the Award Agreement) at all times
to sell or otherwise dispose of all or any part of his 2010-2 LTIP Units, Common
Units or REIT Shares in compliance with the Securities Act, and applicable state
securities laws, and subject, nevertheless, to the disposition of his assets
being at all times within his control.

 

(iv)          The Grantee acknowledges that (A) neither the 2010-2 LTIP Units to
be issued, nor the Common Units issuable upon conversion of the 2010-2 LTIP
Units,

 

--------------------------------------------------------------------------------


 

have been registered under the Securities Act or state securities laws by reason
of a specific exemption or exemptions from registration under the Securities Act
and applicable state securities laws and, if such 2010-2 LTIP Units or Common
Units are represented by certificates, such certificates will bear a legend to
such effect, (B) the reliance by the Partnership and the Company on such
exemptions is predicated in part on the accuracy and completeness of the
representations and warranties of the Grantee contained herein, (C) such 2010-2
LTIP Units or Common Units, therefore, cannot be resold unless registered under
the Securities Act and applicable state securities laws, or unless an exemption
from registration is available, (D) there is no public market for such 2010-2
LTIP Units and Common Units and (E) neither the Partnership nor the Company has
any obligation or intention to register such 2010-2 LTIP Units or the Common
Units issuable upon conversion of the 2010-2 LTIP Units under the Securities Act
or any state securities laws or to take any action that would make available any
exemption from the registration requirements of such laws, except, that, upon
the redemption of the Common Units for REIT Shares, the Company may issue such
REIT Shares under the Stock Plan and pursuant to a Registration Statement on
Form S-8 under the Securities Act, to the extent that (I) the Grantee is
eligible to receive such REIT Shares under the Stock Plan at the time of such
issuance, (II) the Company has filed a Form S-8 Registration Statement with the
Securities and Exchange Commission registering the issuance of such REIT Shares
and (III) such Form S-8 is effective at the time of the issuance of such REIT
Shares.  The Grantee hereby acknowledges that because of the restrictions on
transfer or assignment of such 2010-2 LTIP Units acquired hereby and the Common
Units issuable upon conversion of the 2010-2 LTIP Units which are set forth in
the Partnership Agreement or this Agreement, the Grantee may have to bear the
economic risk of his ownership of the 2010-2 LTIP Units acquired hereby and the
Common Units issuable upon conversion of the 2010-2 LTIP Units for an indefinite
period of time.

 

(v)           The Grantee has determined that the 2010-2 LTIP Units are a
suitable investment for the Grantee.

 

(vi)          No representations or warranties have been made to the Grantee by
the Partnership or the Company, or any officer, director, stockholder, agent, or
affiliate of any of them, and the Grantee has received no information relating
to an investment in the Partnership or the 2010-2 LTIP Units except the
information specified in paragraph (b) above.

 

(c)           So long as the Grantee holds any 2010-2 LTIP Units, the Grantee
shall disclose to the Partnership in writing such information as may be
reasonably requested with respect to ownership of 2010-2 LTIP Units as the
Partnership may deem reasonably necessary to ascertain and to establish
compliance with provisions of the Code, applicable to the Partnership or to
comply with requirements of any other appropriate taxing authority.

 

(d)           The address set forth on the signature page of this Agreement is
the address of the Grantee’s principal residence, and the Grantee has no present
intention of becoming a resident of any country, state or jurisdiction other
than the country and state in which such residence is sited.

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO 2010-2 LTIP UNIT AWARD AGREEMENT

 

Date of Award Agreement:

February 1, 2011

Name of Grantee:

 

Number of 2010-2 LTIP Units Subject to Grant:

 

Grant Date:

February 1, 2011

 

 

 

 

 

 

 

Initials of Company representative:             

 

Initials of Grantee:             

 

--------------------------------------------------------------------------------
